Citation Nr: 1207754	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  06-11 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for arthritis of the right hip, to include as secondary to service-connected residuals of a gunshot wound to the right knee.

3. Entitlement to service connection for peripheral neuropathy of the left arm, to include as secondary to service-connected diabetes mellitus.

4. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

5. Entitlement to an evaluation in excess of 10 percent for residuals of a gunshot wound to the right knee, including damage to Muscle Group XIV.

6. Entitlement to an initial compensable evaluation for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a November 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issues of service connection for peripheral neuropathy of the left arm and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. In a November 2011 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to service connection for left ear hearing loss.

2. The competent evidence of record indicates the Veteran suffers from arthritis of the right hip that is proximately due to service-connected disabilities, to include residuals of a gunshot wound to the right knee.

3. The Veteran's residuals of a gunshot wound to the right knee involved debridement without intermuscular scarring; there is no loss of deep fascia or muscle substance and it is not manifest by any moderately severe residuals to the affected muscle group.

4. The Veteran's residuals of a gunshot wound to the right knee is manifested by degenerative arthritis of the right knee.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for left ear hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2. Arthritis of the right hip is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110 , 5107(b) (West 2002); 38 C.F.R. § 3.310 (2011).

3. The criteria for an evaluation in excess of 10 percent for residuals of a gunshot wound to the right knee, to include damage to Muscle Group XIV, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159 , 4.1, 4.2, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5314 (2011).

4. The criteria for a separate evaluation for degenerative arthritis of the right knee as related to service-connected residuals of a gunshot wound to the right knee have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5003 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, the Veteran received notification in March 2008 prior to the initial unfavorable agency decision.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records have been associated with the claims file.  All post-service VA and private treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded VA examinations in January 2009 and November 2010.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds these examinations are adequate for the purposes of the instant claim, as they involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provide a discussion of relevant symptomatology related to the Veteran's service-connected disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).





I. Service Connection 

Left Ear hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).   Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  In a November 2011 statement, the appellant withdrew the issue of service connection for left ear hearing loss; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.

Arthritis of the Right Hip

The Veteran asserts entitlement to service connection for arthritis of the right hip as secondary to his service-connected residuals of a gunshot wound to the right knee.  Specifically, he contends his right knee disability has caused an altered gait, leading to the development of arthritis in the right hip.  Initially, the Board observes the Veteran has not asserted, nor does the record indicate, that his current right hip disorder is directly related to his active service.  As such, the Board will not discuss direct service connection in the instant case.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

Initially, the Board observes the Veteran has been awarded service connection for residuals of a gunshot wound to the right knee with damage to muscle group XIV.  It is this service-connected disability the Veteran contends caused, or in the alternative aggravated, his currently diagnosed right hip arthritis.  In support of his claim, the Veteran has submitted two statements from his private physician, dated March 2008 and October 2011.  In his March 2008 statement, Dr. P.T. opined that the Veteran's service-connected gunshot wound altered the mechanics of the right leg leading to premature osteoarthritis of the right hip.

In light of Dr. P.T.'s March 2008 opinion, the Veteran was provided a VA examination in January 2009.  Following review of the claims file and physical examination of the Veteran, the VA examiner opined that any relationship of the right hip condition to the service-connected right knee disorder would be purely speculative.  A May 2009 addendum also found an etiological opinion would be speculative, noting that any "very minimal" arthritic changes would be related to normal age progression.  

Finally, the Board observes the Veteran submitted a second private opinion in October 2011.  In this opinion, Dr. P.T. stated that the Veteran's right hip degeneration has accelerated due to altered mechanics of the leg secondary to the service-connected gunshot wound.  Further, Dr. P.T. stated that, "[i]f [the Veteran] had not suffered this gunshot wound to the leg..., he would not be suffering this amount of degeneration in his hip."  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the Veteran has submitted two private medical opinions in support of his contention that his service-connected right knee disability has proximately caused his arthritis of the right hip.  In light of the two VA medical opinions that state that determining such a relationship would be purely speculative, without additional explanation or rationale, the Board finds the evidence is at least in equipoise regarding the issue of secondary service connection.

In light of such evidence, the Board concludes that service connection is warranted for arthritis of the right hip as proximately due to a service-connected disability.  38 C.F.R. § 3.310 ; Allen, 7 Vet. App. at 439.  

II. Increased Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  The Veteran's entire history is reviewed when making disability evaluations. See generally, 38 C.F.R. 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Residuals of a Gunshot Wound to the Right Knee (Muscle Group XIV)

The Veteran asserts entitlement to an increased evaluation for residuals of a gunshot wound to the right knee, currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5314 (2011), pertaining to injuries to muscle group XIV.  The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  The history with regard to this sort of injury would include service department record of superficial wound with brief treatment and return to duty, healing with good functional results and no cardinal signs or symptoms of muscle disability.  Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Finally, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).

The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

As noted above, the Veteran's residuals of a gunshot wound to the right knee is evaluated 10 percent disabling pursuant to Diagnostic Code 5314, pertaining to injuries to Muscle Group XIV.  The muscles involved in MG XIV include the anterior thigh group: Sartorius, rectus femoris, vastus externus, vastus intermedius, vastus intermus and tensor vaginae femoris.  The functions affected by these muscles include extension of the knee, simultaneous flexion of the hip and flexion of the knee, tension of fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XVII in postural support of the body, and acting with hamstrings in synchronizing the hip and knee.  Muscle disability under this provision is evaluated as follows: slight (0 percent); moderate (10 percent); moderately severe (30 percent), and severe (40 percent).

In considering all the evidence under the laws and regulations as set forth above, the Board finds no basis for assigning an evaluation in excess of 10 percent for the Veteran's residuals of a gunshot wound to Muscle Group XIV.  While the Veteran suffered a through and through injury to the to the right quadriceps muscle, Muscle Group XIV, his injury does not more closely approximate a moderately-severe injury to Muscle Group XIV.

Service treatment records indicate the Veteran suffered a missile wound to the right thigh, thought to be the explosion of a mortar round.  His wounds were debrided and he was found to have no fracture.  Upon admission, physical examination was unremarkable except a wound one inch superior to the superior margin of the patella, running in a traverse plane.  Distal function, pulses and sensation were intact.  Immediately following service separation, a November 1968 VA examination found moderate muscle damage to Muscle Group XIV with probable slight weakness of the quadriceps muscle group.  

A January 2009 VA examination report reveals the Veteran has had persistent knee pain, especially on prolonged standing, climbing, squatting or crawling.  X-rays indicate arthritis of the right knee, with flexion limited to 105 degrees of motion and full extension to zero degrees.  Finally, a November 2010 VA examination report again reflects arthritis of the right knee with flexion limited to 110 degrees of motion and full extension to zero degrees.  Flare-ups are reported to occur on prolonged heavy use, and the right knee is noted to be stable.  

In light of the evidence outlined above, the Board finds that the Veteran's residuals of a gunshot wound to the right knee, Muscle Group XIV, is appropriately evaluated as 10 percent disabling.  While the in-service injury required debridement, it did not result in intermuscular scarring or consistent complaints of the cardinal signs and symptoms of muscle disability.  See 38 C.F.R. § 4.56(c).  Furthermore, there is no indication of loss of deep fascia, muscle substance or normal firm resistance of muscles compared with the sound side.  See 38 C.F.R. § 4.56(d)(3).  

Accordingly, the Board finds the preponderance of the evidence weighs against a finding that the Veteran's gunshot wound to the right knee, affecting Muscle Group XIV, meets the criteria of a "moderately-severe" muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 5314.  In reaching its decision, the Board considered the benefit of the doubt rule.  However, this rule does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55  (1990). 

Arthritis of the Right Knee

The Veteran filed a claim for service connection for right knee arthritis, as secondary to his service-connected gunshot wound.  He has been diagnosed with arthritis of the right knee, which has been found to be a consequence of the in-service gunshot wound to the right knee.  See, e.g., January 2009 VA examination report.  In the February 2009 rating decision, the RO considered that claim and then characterized the Veteran's service-connected disability as "residuals, gunshot wound, right knee with damage to Muscle Group XIV and arthritis of the knee."  Thus, the RO granted service connection for the right knee arthritis, but did not assign a separate rating.  

"Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25."  Esteban v. Brown, 6 Vet.App. 249 (1994).  However, "evaluation of the 'same disability' or the 'same manifestation' under various diagnoses is to be avoided." Id. (quoting "anti-pyramiding provision" of 38 C.F.R. § 4.14.).  Here, the question is whether the right knee arthritis should be rated separately under 38 C.F.R. § 4.71a, DC 5003 rather than as a component of the Veteran's muscle disability.  

Under DC 5003, degenerative arthritis established by x-ray finding will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

As set forth above, 38 C.F.R. § 4.56 provides "objective findings" to be used in classifying the severity of muscle disabilities.  38 C.F.R. § 4.56(d)(1)(iii), (d)(2)(iii), (d)(3)(iii).  With regard to evaluating moderate muscle disability, which corresponds to the Veteran's 10% rating for injury to MG XIV under DC 5314, the "objective findings" subparagraph provides: "Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side."  38 C.F.R. § 4.56(d)(2)(iii).

Because 38 C.F.R. § 4.56 does not contain any provision regarding the limitation of motion of a joint that is a component of a muscle disability, the symptomatology used to rate arthritis (38 C.F.R. § 4.71a, DC 5003) is not "duplicative of" or "overlapping with" the muscle-injury evaluation criterion that is contained in 38 C.F.R. § 4.56(d).  Esteban, supra.  Thus, obtaining a rating in accordance with 38 C.F.R. § 4.56(d) does not necessarily preclude a separate rating under 38 C.F.R. § 4.71a, DC 5003.  Id.  

As there are x-ray findings of degenerative arthritis of the right knee determined to be due to the in-service gunshot wound, the Board finds that a separate evaluation for degenerative arthritis is warranted.  However, for the reasons discussed below, the Board will not currently assign an initial evaluation for arthritis of the right knee.

Additional Considerations 

As a final note, the discussion above reflects that the symptoms of the Veteran's right knee disability are contemplated by the applicable rating criteria.  The effects of the Veteran's residuals of a gunshot wound affecting Muscle Group XIV have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected disability.  The Board notes the Veteran is retired, and has made no assertion of unemployability due to his service-connected disability.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability.


ORDER

The issue of entitlement to service connection for left ear hearing loss is dismissed.

Service connection for arthritis of the right hip is granted.

An evaluation in excess of 10 percent for residuals of a gunshot wound to the right knee, affecting Muscle Group XIV, is denied.

A separate evaluation for degenerative arthritis of the right knee is granted.


REMAND

The Veteran asserts service connection for peripheral neuropathy and erectile dysfunction, both as secondary to his service-connected diabetes mellitus.  In support of his claim, the Veteran submitted a February 2008 Diabetes Type II Doctor's Questionnaire, which notes erectile dysfunction and peripheral neuropathy of the lower extremities as secondary conditions to diabetes mellitus.  The Board notes service connection for peripheral neuropathy of the lower extremities has previously been established.

During the development of the Veteran's claim, he was provided a VA examination to address erectile dysfunction in January 2009.  Following an examination of the Veteran and review of the claims file, the VA examiner opined that erectile dysfunction "is not caused by diabetes mellitus, as this would take longer to develop."  However, the Board notes the VA examiner failed to provide an opinion as to whether the Veteran's erectile dysfunction has been aggravated by his service-connected diabetes.  Furthermore, the Board notes that, even though service connection for peripheral neuropathy of the lower extremities has been previously awarded, the Veteran was not provided a VA examination addressing his peripheral neuropathy of the left upper extremity.

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  For the forgoing reasons, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether the Veteran's erectile dysfunction and/or peripheral neuropathy of the left upper extremity is proximately due to, or aggravated by, his service-connected diabetes mellitus.

Finally, as discussed above, the Board has determined that a separate evaluation is warranted for degenerative arthritis of the right knee as associated with the Veteran's service-connected residuals of a gunshot wound.  See generally 38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, the Board observes it is of benefit to the Veteran for the RO to assign the initial evaluation in the first instance.  Should the Veteran disagree with the initial evaluation and/or effective date assigned, these issues should be returned to the Board only if a timely notice of disagreement and, after the issuance of a statement of the case, a timely substantive appeal are submitted.

Accordingly, the case is REMANDED for the following action:

1. Assign a separate evaluation for degenerative arthritis of the right knee, considering 38 C.F.R. § 4.16, pertaining to the avoidance of pyramiding, and whether staged evaluations are warranted pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007).  All appropriate procedures should be followed. The Veteran should be advised that, if he wishes to initiate an appeal of this issue, he must file a timely notice of disagreement following the issuance of a rating decision.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any peripheral neuropathy of the left upper extremity and erectile dysfunction.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following:

a. Is it at least as likely as not (i.e., probability of 50 percent) that any current peripheral neuropathy of the left upper extremity and/or erectile dysfunction is proximately due (caused by) to the Veteran's service-connected diabetes mellitus?

b. If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current peripheral neuropathy of the left upper extremity and/or erectile dysfunction has been aggravated beyond its normal progression by the Veteran's service-connected diabetes mellitus?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability(i.e., a baseline) before the onset of the aggravation.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


